Citation Nr: 1604044	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing before the undersigned in November 2015. A transcript of the hearing has been associated with the Veteran's VA claims file.

As discussed below, the Board is reopening the Veteran's service-connection claim for a bilateral hearing loss disability herein.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied service connection for a bilateral hearing loss disability.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.

2. The evidence received since the July 2006 rating decision relates to unestablished facts, and raises a reasonable possibility of substantiating the Veteran's service-connection claim for a bilateral hearing loss disability.



CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence having been submitted, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify or Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Given the favorable disposition of the Veteran's application to reopen his service-connection claim for a bilateral hearing loss disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO originally denied the Veteran's service-connection claim for bilateral hearing loss disability in a July 2006 rating decision, based in pertinent part on a finding that the Veteran's hearing acuity was normal for VA purposes during service, and that no evidence was received linking his current hearing loss disability with noise exposure during service.  See the July 2006 RO rating decision, page 2.  The Veteran did not initiate an appeal by filing a timely notice of disagreement with the July 2006 rating decision, nor did he submit any new and material evidence within his one-year appeal period.  As such, the July 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

In making this finding, the Board recognizes that the Veteran submitted a handwritten letter to VA during the time period between the date of the Veteran's rating decision-July 11, 2006-and the date the rating decision was actually mailed to the Veteran-July 19, 2006.  Indeed, VA received the Veteran's letter on July 17, 2006.  The letter contained cumulative argument pertaining to in-service noise exposure and hearing problems.  The letter does not constitute new and material evidence as contemplated under 38 C.F.R. § 3.156(b), and therefore does not eviscerate the finality of the July 2006 rating decision.  

The Board also observes that at his November 2015 hearing, the Veteran asserted that he filed a compensation claim with VA for his hearing loss disability shortly after separating from service in 1975, but was unable to appeal the decision because he was out of town working.  See the November 2015 Board hearing transcript, at 7.  The record includes no documentation associated with, or even referencing any VA benefits adjudication (to include a claim, treatment records, rating decision, notice letters, etc.) dated prior to September 2005, other than a December 1975 claim for VA education benefits.  Notably, in September 2005, the Veteran applied for nonservice-connected pension, and specified on the first page of his application that had not ever filed a compensation or pension claim with VA.  While it is entirely possible that the Veteran received treatment from VA shortly after his separation from service (as discussed in the Remand portion of this decision below), in light of the absence of any record of the existence of a VA compensation claim or abjudication of such a claim prior to 2005, and the Veteran's inconsistent statements on the matter,  the Board finds the Veteran's assertion that he filed a service-connection claim for a bilateral hearing loss disability with VA after his separation from service to be not credible.  In any event, even if the Board were to find such assertions to be credible, the Veteran has by his own statements indicated that he did not appeal.  The Veteran's assertions therefore do not impact the Board's findings as to the finality of the July 2006 rating decision.  

The Veteran filed his claim to reopen in February 2011.  He continues to assert that his current hearing loss disability is due to firing weapons during training, and from performing duties as a motor transport operator.  At his November 2015 hearing, the Veteran specifically testified that his doctors and audiologists have in fact related his current hearing loss to his service, and that they think the hearing loss started with his exposure to noise in service.  See the November 2015 Board hearing transcript, at 8.  In addition, at the hearing, the Veteran submitted Internet research containing acoustic test data, noting the decibel levels of certain firearms and cargo truck operations, and the impact that "steady state" and "impulse" noise exposure has an individual's hearing acuity.  The research submitted indicates that impulse noise from firing certain weapons can reach over 150 decibels, and that impulse noise greater than 140 peak decibels is considered hazardous, and will cause permanent hearing loss with repeated unprotected exposure.  See the U.S. Army Public Health Command printout entitled "Hazard Category-Acoustic Energy"; see also print-outs identifying Impulse Noise and Acoustical Test Data for certain firearms and a cargo truck.  

The Board finds that the Veteran's testimony and newly-submitted Internet research constitutes new and material evidence under the provisions of 38 C.F.R. § 3.156.  The Internet research relates to noise exposure from firearms and cargo trucks, and the general effects that such exposure can have on hearing acuity, and the Veteran's testimony suggests that a medical link may exist between his current disability and his period of service.  Indeed, the evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral hearing loss disability.  The appeal is accordingly reopened.


ORDER

The claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  The appeal is granted to this extent only.


REMAND

It is undisputed that the Veteran has a current bilateral hearing loss disability for VA purposes.  See the June 2011 VA examiner's report at 2; see also 38 C.F.R. § 3.385 (2015).  In addition, VA has already conceded that the Veteran experienced in-service acoustic trauma from weapons fire and loud truck noise in awarding the Veteran service connection for tinnitus.  See the RO's June 2011 rating decision, at 2.  The key question at issue is whether the Veteran's current bilateral hearing loss disability is related to his period of service, to include his in-service noise exposure.

The Veteran appeared for a VA audiological examination in June 2011.  Upon review of the record and after audiological testing, the June 2011 VA examiner concluded that there was a less than 50/50 probability that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  By way of rationale, the examiner cited to normal hearing test results at the time of the Veteran's discharge, and indicated that there was "no other evidence of significant changes in hearing thresholds suggestive of noise injury."  See the June 2011 VA examiner's report, at 5.  
The Board finds the opinion of the June 2011 VA examiner inadequate for adjudicatory purposes.  First and foremost, under 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As such, the very fact that the Veteran had normal hearing test results during service, without explanation of the clinical significance of such normal results, does not in and of itself preclude an award of benefits.  Secondly, although the Veteran's hearing test results were normal upon separation in 1975, the VA examiner failed to discuss the fact that the Veteran specifically checked "yes" on his July 1975 Report of Medical History when asked if he ever experienced hearing loss, and that a notation on this report also indicates a history of trouble hearing in his left ear.  See the Veteran's July 16, 1975 Report of Medical History.  The Board believes that a new etiological opinion should be obtained, taking into consideration the Veteran's in-service complaint of hearing loss, his report of having experienced hearing loss since service, and the newly-submitted evidence referenced above outlining the effects of impulse (weapons fire) and steady state (truck driving) noise exposure on hearing acuity.  

At his November 2015 hearing, the Veteran also indicated that he went to VA to have a hearing test shortly after his discharge in 1975.  See the November 2015 hearing transcript, at 7.  A report of such examination does not appear to be in the Veteran's file.  In addition, the Veteran testified that his doctors and physicians have specifically linked his current hearing loss disability to in-service noise exposure.  See id., at 8.  Medical opinions suggesting as much are also not on file.  On remand, the AOJ should make efforts to obtain any relevant VA or private medical records pertaining to treatment for his hearing loss disability as early as 1975.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit any relevant treatment records he has in his possession pertaining to treatment he has received for his bilateral hearing loss disability, to include any statements by physicians indicating a link between his current hearing loss disability and his period of active service.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  

With respect to treatment at VA, the Veteran should be specifically asked to provide details as to the approximate date and location of the audiological examination he claims took place at VA shortly after his separation from service in 1975.  Upon receipt of such information, the report should be requested and obtained.  If unavailable, this should be made clear. 

2.  Obtain a medical opinion from a physician with 
appropriate expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  A copy of the claims file should be made available, and reviewed by the physician.  Any clinical testing deemed necessary should be scheduled.

After review of the Veteran's claims file, to include his service treatment records, the physician should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service, from September 1974 to July 1975.  In providing an answer to this question, the examiner should consider the Veteran's assertions that he has experienced hearing loss since service, and assume as true that the Veteran experienced in-service acoustic trauma from weapons fire, and from engine noise while serving as a motor transport operator.  
If it is more likely that the Veteran's current hearing loss disability is not related to his period of service, the physician should discuss why this is the case, to include the clinical significance of any "normal" in-service audiometric test results, if observed.  The examiner is requested to comment on the Veteran's July 16, 1975 Report of Medical History, upon which the Veteran reported that he experienced hearing loss, and had a history of trouble hearing in the left ear.  The examiner should also comment upon the newly-submitted Internet research pertaining to the effects of "impulse" and "steady-state" noise exposure on hearing acuity.

3.  Readjudicate the issue on appeal.  If the benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


